DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment
2.	This is a non-Final Office action in response to applicant’s remarks/arguments filed on 12/23/2020. 
3.	Status of the claims:
	•	Claims 1, 6, 11, and 16 have been amended.
	•    	Claims 25, 30, 35, and 40 have been canceled.
•	Claims 1, 6, 11, 16, 21-24, 26-29, 31-34 and 36-39 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 12/23/2020 with respect to amended independent claims 1, 6, 11 and 16 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Kim et al. (US 20110188594 A1).
5.	In response to Applicant’s remarks/arguments filed on 12/23/2020 regarding amended independent claims 1, 6, 11 and 16, the Examiner acknowledges that previously cited prior arts of record do not explicitly teach the newly recited features of channel information through broadcast signaling; and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling” as argued by Applicant. However, the system of Kim et al. (US 20110188594 A1) cures this deficiency.
6.    	Applicant’s remarks/arguments filed on 12/23/2020 with respect to the rejection of independent claims 1, 6, 11, and 16 have been fully considered but are not persuasive.
7.    	On page 3 of Applicant’s remarks dated 12/23/2020, the applicant respectfully asserted that Chung either alone or as combined does not teach or suggest “receiving, from a base station, control channel information through broadcast signaling, the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block,” as claimed.
8.    	In response to applicants’ remarks, the examiner respectfully disagrees. It is important to note that the rejection of independent claim 53 is an obviousness rejection depending upon the combination of multiple references to teach the claimed limitations, rather than a single reference taken alone. Having said that, the examiner acknowledges that Chung does not appear to explicitly discloses “receiving, from a base station, control channel information through broadcast signaling”. However, Kim is newly cited in the rejection to cure this deficiency (Please see the rejection of amended claim 1 below). Chung is primary cited for the disclosure of “the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block” (See at least Chung, abstract, Fig. 9, para. 59, 105: the downlink control channel is monitored by starting on CCE #0 at the CCE aggregation level 4 in the 
9.    	On page 4 of Applicant’s remarks dated 12/23/2020, the applicant respectfully asserted that the BCH has a predetermined fixed transmission format, and does not include information on a control region, in contrast with the recitations at issue in the amended claims.
10.    	In response to applicant’s remarks, the examiner respectfully disagrees. A response is not provided to the above remarks since the amended claims do not recite the limitations “information on a control region”.
11.    	On page 4 of Applicant’s remarks dated 12/23/2020, the applicant respectfully asserted that Chung either alone or as combined fails to teach or suggest “wherein the control channel information is associated with the common search space, and wherein the common search space is located on a primary cell among the plurality of cells,” as claimed.

Please see the rejection below.

Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
17.	Claims 1, 6, 11, 16, 21, 23, 24, 26, 28, 29, 31, 34, 36, 39, 28, 33, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 20090088148 A1) in view of Love et al. (US 20100279628 A1) and further in view of Kim et al. (US 20110188594 A1).

Regarding claim 1, Chung discloses a method for monitoring a downlink control channel in order to enable communication over a plurality of cells in a communication based on the OFDM symbol and the resource block defined by the control channel information (Chung, abstract, Fig. 9, para. 59, 105: the downlink control channel is monitored by starting on CCE #0 at the CCE aggregation level 4 in the common search space. Moreover, Figure 9 shows a resource grid for one downlink slot, the downlink slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain. Figure 9 further shows that a downlink slot includes 7 OFDM symbols and a resource block includes 12 sub-carriers in a frequency domain), wherein the control channel information is associated with the common search space is located on primary cell among the plurality of cells, and wherein the common search space is located on primary cell among the plurality of cells (Chung, para. 11, 55, 96, 100: The starting location of the common search space is the same for all UEs 10 in a cell. The starting location of the common search space may be same for all cells or may be different for each cell. Therefore, a different starting location of the common search space may be set for each cell for randomization of inter-cell interference. The starting location of the common search space may have been previously set between the BS 20 and the UE 10, or may be informed to the UE by the BS through RRC signaling or system information).
Chung does not appear to explicitly disclose receiving, from a base station, control channel information through broadcast signaling; and the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block.
channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block (Love, Fig. 2, para. 24, 25: the PDCCH (e.g. which is referred to as a Downlink Control Information (DCI) format type, para. 3) on the control region illustrates a plurality of orthogonal frequency division multiplex (OFDM) symbols and a plurality of resource blocks (RBs) of the control region).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung with the teaching of Love by using the above features such as the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block as taught by Love. The motivation for doing so would have been to provide a method for reducing the number of blind decodings and complexity in the user equipment.
The combination of Chung and Love does not appear to explicitly disclose receiving, from a base station, control channel information through broadcast signaling; and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling.
However, Kim from similar field of endeavor discloses receiving, from a base station, control channel information through broadcast signaling (Kim, para. 2-4: the UE may receive a physical broadcast channel from the base station and acquire broadcast information in the cell); and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung as modified by Love with the teaching of Kim by using the above features such as receiving, from a base station, control channel information through broadcast signaling, and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).

Regarding claim 6, Chung discloses an apparatus for monitoring a downlink control channel in order to enable communication over a plurality of cells in a communication system, the apparatus comprising: a transceiver (Fig. 1: a BTS (Base Transceiver System)); and a controller coupled with the transceiver and configured to: monitor the downlink control channel on a common search space based on the OFDM symbol and the resource block defined by control channel information (Chung, abstract, Fig. 9, para. 59, 105: the downlink control channel is monitored by starting on CCE #0 at the CCE aggregation level 4 in the common search space. Moreover, Figure 9 shows a resource grid for one downlink slot, the downlink slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain. Figure 9 further shows that a downlink slot includes 7 OFDM symbols and a resource block includes 12 sub-carriers in a frequency domain), wherein the control channel information is associated with the common search space, and wherein the common search space is located on primary cell among the plurality of cells (Chung, para. 11, 55, 96, 100: The starting location of the common search space is the same for all UEs 10 in a cell. The starting location of the common search space may be same for all cells or may be different for each cell. Therefore, a different starting location of the common search space may be set for each cell for randomization of inter-cell interference. The starting location of the common search space may have been previously set between the BS 20 and the UE 10, or may be informed to the UE by the BS through RRC signaling or system information).
Chung does not appear to explicitly disclose receive, from a base station, control channel information through broadcast signaling; and the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block.
However, Love, from similar field of endeavor, discloses the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block (Love, Fig. 2, para. 24, 25: the PDCCH (e.g. which is referred to as a Downlink Control Information (DCI) format type, para. 3) on the control region illustrates a plurality of orthogonal frequency division multiplex (OFDM) symbols and a plurality of resource blocks (RBs) of the control region).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung with the teaching of Love by using 
The combination of Chung and Love does not appear to explicitly disclose receive, from a base station, control channel information through broadcast signaling; and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling.
However, Kim from similar field of endeavor discloses receive, from a base station, control channel information through broadcast signaling (Kim, para. 2-4: the UE may receive a physical broadcast channel from the base station and acquire broadcast information in the cell); and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung as modified by Love with the teaching of Kim by using the above features such as receiving, from a base station, control channel information through broadcast signaling and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling as taught by Kim. The motivation for doing so would have been to enable the allocation of 

Regarding claim 11, Chung discloses a method for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a communication system, the method comprising: transmitting the downlink control information on a common search space corresponding to the OFDM symbol and the resource block (Chung, abstract, Fig. 9, para. 59, 105: the downlink control channel is monitored by starting on CCE #0 at the CCE aggregation level 4 in the common search space. Moreover, Figure 9 shows a resource grid for one downlink slot, the downlink slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain. Figure 9 further shows that a downlink slot includes 7 OFDM symbols and a resource block includes 12 sub-carriers in a frequency domain), wherein the control channel information is associated with the common search space, and wherein the common search space is located on primary cell among the plurality of cells (Chung, para. 11, 55, 96, 100: The starting location of the common search space is the same for all UEs 10 in a cell. The starting location of the common search space may be same for all cells or may be different for each cell. Therefore, a different starting location of the common search space may be set for each cell for randomization of inter-cell interference. The starting location of the common search space may have been previously set between the BS 20 and the UE 10, or may be informed to the UE by the BS through RRC signaling or system information).
Chung does not appear to explicitly disclose transmitting control channel information through broadcast signaling; and the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block.
However, Love, from similar field of endeavor, discloses the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block (Love, Fig. 2, para. 24, 25: the PDCCH (e.g. which is referred to as a Downlink Control Information (DCI) format type, para. 3) on the control region illustrates a plurality of orthogonal frequency division multiplex (OFDM) symbols and a plurality of resource blocks (RBs) of the control region).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung with the teaching of Love by using the above features such as the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block. as taught by Love. The motivation for doing so would have been to provide a method for reducing the number of blind decodings and complexity in the user equipment.
The combination of Chung and Love does not appear to explicitly disclose transmitting control channel information through broadcast signaling; and transmitting a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling.
However, Kim from similar field of endeavor discloses transmitting control channel information through broadcast signaling (Kim, para. 2-4: the UE may receive, from the base station, a physical broadcast channel from the base station and acquire broadcast information in the cell); and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung as modified by Love with the teaching of Kim by using the above features such as transmitting control channel information through broadcast signaling and transmitting a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).

Regarding claim 16, Chung discloses an apparatus for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a communication system, the apparatus comprising: a transceiver (Fig. 1: a BTS (Base Transceiver System)); and a controller coupled with the transceiver and configured to: transmit, via the transceiver, the downlink control information on a common search space corresponding to the OFDM symbol and the resource block (Chung, abstract, Fig. 9, para. 59, 105: the downlink control channel is monitored by starting on CCE #0 at the CCE aggregation level 4 in the common search space. Moreover, Figure 9 shows a resource grid for one downlink slot, the downlink slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain. Figure 9 further shows that a downlink slot includes 7 OFDM symbols and a resource block includes 12 sub-carriers in a frequency domain), wherein the control channel information is associated with the common search space, and wherein the common search space is located on primary cell among the plurality of cells (Chung, para. 11, 55, 96, 100: The starting location of the common search space is the same for all UEs 10 in a cell. The starting location of the common search space may be same for all cells or may be different for each cell. Therefore, a different starting location of the common search space may be set for each cell for randomization of inter-cell interference. The starting location of the common search space may have been previously set between the BS 20 and the UE 10, or may be informed to the UE by the BS through RRC signaling or system information).
Chung does not appear to explicitly disclose transmit, via the transceiver, control channel information through broadcast signaling; and the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block.
However, Love, from similar field of endeavor, discloses the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block (Love, Fig. 2, para. 24, 25: the PDCCH (e.g. which is referred to as a Downlink Control Information (DCI) format type, para. 3) on the control region illustrates a plurality of orthogonal frequency division multiplex (OFDM) symbols and a plurality of resource blocks (RBs) of the control region).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung with the teaching of Love by using the above features such as the control channel information being for an orthogonal frequency division multiplex (OFDM) symbol and a resource block as taught by Love. The motivation for doing so would have been to provide a method for reducing the number of blind decodings and complexity in the user equipment.
The combination of Chung and Love does not appear to explicitly disclose transmit, via the transceiver, control channel information through broadcast signaling; and acquiring a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling.
However, Kim from similar field of endeavor discloses transmit, via the transceiver, control channel information through broadcast signaling (Kim, para. 2-4: the UE may receive, from the base station, a physical broadcast channel from the base station and acquire broadcast information in the cell); and transmit a cell index for a cell the cell index being defined based on radio resource control (RRC) signaling (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).


Regarding claim 21, Chung, as modified by Love and Kim, discloses the method of claim 1, wherein the cell identifier for the cell is UE-specific (Chung, para. 65: If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC).
 
Regarding claim 24, Chung, as modified by Love and Kim, discloses the method of claim 1, wherein the cell identifier for the cell is UE-specific (Chung, para. 65: If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC).

Regarding claim 26, Chung, as modified by Love and Kim, discloses the apparatus of claim 6, wherein the cell identifier for the cell is UE-specific (Chung, para. 65: If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC). 

Regarding claim 29, Chung, as modified by Love and Kim, discloses the apparatus of claim 6, wherein the cell identifier for the cell is UE-specific (Chung, para. 65: If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC). 

Regarding claim 31, Chung, as modified by Love and Kim, discloses the method of claim 11, wherein the cell identifier for the cell is UE-specific (Chung, para. 65: If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC).

Regarding claim 34, Chung, as modified by Love and Kim, discloses the method of claim 11, wherein the cell identifier for the cell is UE-specific (Chung, para. 65: If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC).

Regarding claim 36, Chung, as modified by Love and Kim, discloses the apparatus of claim 16, wherein the cell identifier for the cell is UE-specific (Chung, para. 65: If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC).

Regarding claim 39, Chung, as modified by Love and Kim, discloses the apparatus of claim 16, wherein the cell identifier for the cell is UE-specific (Chung, para. 65: If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC).

20.	Claims 23, 28, 33, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 20090088148 A1) in view of (Love et al. and Kim et al.) and further in view of Chen et al. (US 20110070845 A1).

Regarding claim 23, Chung, as modified by Love and Kim, discloses the method of claim 1, wherein inclusion of a carrier indicator in a downlink control information format is different between downlink control information formats (Chung, para. 106: payload sizes of the DCI formats may be different), but does not appear to explicitly discloses wherein the carrier indicator is excluded in a downlink control information format associated with the downlink control channel on the common search space.
However, Chen discloses wherein the carrier indicator is excluded in a downlink control information format associated with the downlink control channel on the common search space (Chen, para. 8, 9, 37, 157, 178: the common search space includes two downlink control information (DCI) formats without carrier indicators, and the plurality of user-specific search spaces includes DCI formats, of at least two different sizes, with carrier indicators, where cross-carrier control is enabled for unicast traffic via carrier indicators and cross-carrier control is not enabled for broadcast traffic via carrier indicators). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung as modified by Love and Kim with the teaching of Chen by using the above features such as the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources as taught by Chen. The motivation for doing so would have been to improve the ability of a wireless communication system to provide control information in a multi-carrier environment.
 
Regarding claim 28, Chung, as modified by Love and Kim, discloses the apparatus of claim 6, inclusion of a carrier indicator in a downlink control information format is different between downlink control information formats (Chung, para. 106: payload sizes of the DCI formats may be different), but does not appear to explicitly discloses wherein the carrier indicator is excluded in a downlink control information format associated with the downlink control channel on the common search space.
However, Chen discloses wherein the carrier indicator is excluded in a downlink control information format associated with the downlink control channel on the common search space (Chen, para. 8, 9, 37, 157, 178: the common search space includes two downlink control information (DCI) formats without carrier indicators, and the plurality of user-specific search spaces includes DCI formats, of at least two different sizes, with carrier indicators, where cross-carrier control is enabled for unicast traffic via carrier indicators and cross-carrier control is not enabled for broadcast traffic via carrier indicators). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung as modified by Love and Kim with the teaching of Chen by using the above features such as the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources as taught by Chen. The motivation for doing so would have been to improve the ability of a wireless communication system to provide control information in a multi-carrier environment.

Regarding claim 33, Chung, as modified by Love and Kim, discloses the method of claim 11, inclusion of a carrier indicator in a downlink control information format is different between downlink control information formats (Chung, para. 106: payload sizes of the DCI formats may be different), but does not appear to explicitly discloses wherein the carrier indicator is excluded in a downlink control information format associated with the downlink control channel on the common search space.
However, Chen discloses wherein the carrier indicator is excluded in a downlink control information format associated with the downlink control channel on the common search space (Chen, para. 8, 9, 37, 157, 178: the common search space includes two downlink control information (DCI) formats without carrier indicators, and the plurality of user-specific search spaces includes DCI formats, of at least two different sizes, with carrier indicators, where cross-carrier control is enabled for unicast traffic via carrier indicators and cross-carrier control is not enabled for broadcast traffic via carrier indicators). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung as modified by Love and Kim with the teaching of Chen by using the above features such as the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources as taught by Chen. The motivation for doing so would have been to improve the ability of a wireless communication system to provide control information in a multi-carrier environment.

Regarding claim 38, Chung, as modified by Love and Kim, discloses the apparatus of claim 16, inclusion of a carrier indicator in a downlink control information format is different between downlink control information formats (Chung, para. 106: payload sizes of the DCI formats may be different), but does not appear to explicitly discloses wherein the carrier indicator is excluded in a downlink control information format associated with the downlink control channel on the common search space.
However, Chen discloses wherein the carrier indicator is excluded in a downlink control information format associated with the downlink control channel on the common search space (Chen, para. 8, 9, 37, 157, 178: the common search space includes two downlink control information (DCI) formats without carrier indicators, and the plurality of user-specific search spaces includes DCI formats, of at least two different sizes, with carrier indicators, where cross-carrier control is enabled for unicast traffic via carrier indicators and cross-carrier control is not enabled for broadcast traffic via carrier indicators). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung as modified by Love and Kim with the teaching of Chen by using the above features such as the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources as taught by Chen. The motivation for doing so would have been to improve the ability of a wireless communication system to provide control information in a multi-carrier environment.

18.	Claims 22, 27, 32, 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 20090088148 A1) in view of (Love et al. and Kim et al.) and further in view of Philips (PDCCH Search Space for Carrier Aggregation, 07/03/2009).

Regarding claim 22, Chung, as modified by Love and Kim, discloses all the subject matter of the method of claim 1 with the exception wherein the common search is configured by one value among predetermined values by using a plurality of bits in the broadcast signaling.
However, Philips, from similar field of endeavor, discloses wherein the common search space is configured by one value among predetermined values by using a plurality of bits in the broadcast signaling (Philips, pages 1,  2: PDCCH Search Space: The baseline assumption implies that the UE should be prepared to receive PDCCH(s) on any of the Component Carriers. Search space size and detailed design should therefore be considered in order to avoid excessive blind decoding load at the UE. Some possibilities to consider on search space size are: search spaces on all component carriers, and dedicated search space on all component carriers, common search space on one carrier, and search spaces on one carrier, reduced-size dedicated search spaces on other carriers).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung and Love and Kim with the teaching of Philips by using the above features such as the common search space is configured by one value among predetermined values by using a plurality of bits in the broadcast signaling as taught by Philips. The motivation for doing so would have been to prevent any collisions, at least between the high priority UEs using carrier aggregation.

Regarding claim 27, Chung as modified by Love and Kim discloses all the subject matter of the apparatus of claim 6 with the exception the common search space is configured by one value among predetermined values by using a plurality of bits in the broadcast signaling.
is configured by one value among predetermined values by using a plurality of bits in the broadcast signaling (Philips, section 2: considering the possibilities in bullets 1, 2, 3, 4, 5 where new DCI format is introduced and carrier is indicated by the PDCCH location in the search space, then the inclusion of a carrier indicator bit in not necessarily essential to support asymmetric UL/DL carrier aggregation).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung and Love and Kim with the teaching of Philips by using the above features such as the common search space is configured by one value among predetermined values by using a plurality of bits in the broadcast signaling as taught by Philips. The motivation for doing so would have been to prevent any collisions, at least between the high priority UEs using carrier aggregation.

Regarding claim 32, Chung as modified by Love and Kim discloses all the subject matter of the method of claim 11 with the exception wherein the broadcast signaling includes one value for configuring the common search space among predetermined values by using a plurality of bits.
However, Philips, from similar field of endeavor, discloses wherein the broadcast signaling includes one value for configuring the common search space among predetermined values by using a plurality of bits (Philips, section 2: considering the possibilities in bullets 1, 2, 3, 4, 5 where new DCI format is introduced and carrier is indicated by the PDCCH location in the search space, then the inclusion of a carrier indicator bit in not necessarily essential to support asymmetric UL/DL carrier aggregation).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung and Love and Kim with the teaching of Philips by using the above features such as wherein the broadcast signaling includes one value for configuring the common search space among predetermined values by using a plurality of bits as taught by Philips. The motivation for doing so would have been to prevent any collisions, at least between the high priority UEs using carrier aggregation.

Regarding claim 37, Chung as modified by Love and Kim discloses all the subject matter of the apparatus of claim 16 with the exception wherein the broadcast signaling includes one value for configuring the common search space among predetermined values by using a plurality of bits.
However, Philips, from similar field of endeavor, discloses wherein the broadcast signaling includes one value for configuring the common search space among predetermined values by using a plurality of bits (Philips, section 2: considering the possibilities in bullets 1, 2, 3, 4, 5 where new DCI format is introduced and carrier is indicated by the PDCCH location in the search space, then the inclusion of a carrier indicator bit in not necessarily essential to support asymmetric UL/DL carrier aggregation).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Chung and Love and Kim with the teaching 
                                        


                                                                                                                                                                                                            Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                 13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466